Order filed November 8,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00279-CR
                                                    __________
 
                                       LUIS
SANCHEZ, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 161st District Court
 
                                                             Ector
County, Texas
 
                                                   Trial
Court Cause No. B-37,135
 

 
                                                                     O
R D E R
            Luis
Sanchez, joined by the State, has filed a joint motion to abate this appeal. 
They assert that “serious concerns” have arisen concerning appellant’s
competency to stand trial.  They also allege that the trial court has ordered
that appellant be examined as provided by the Texas Code of Criminal Procedure
regarding his competency.  They ask this court to abate the appeal pending the
trial court’s determination of appellant’s competency to stand trial.  The
joint motion seeking abatement is granted.
            We abate this appeal for a period of up to ninety days from the date of this order and
remand the cause to the trial court to conduct an inquiry as to whether appellant
was competent at the time of trial and, if necessary, to empanel a jury to make
this determination.  See Barber v. State, 737 S.W.2d 824, 828–29 (Tex. Crim.
App. 1987).  The trial court is directed to forward its determination to this
court via a supplemental clerk’s record immediately, and this appeal will be
automatically reinstated upon receipt of the supplemental clerk’s record.  All
pending deadlines in this appeal shall be suspended during the period of
abatement pursuant to Tex. R. App. P. 2.
 
                                                                                                PER
CURIAM
 
November 8, 2012
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Gray, C.J., 10th
Court of Appeals.[1]
 




                [1]Tom Gray, Chief Justice, Court of Appeals, 10th
District of Texas at Waco, sitting by assignment to the 11th Court of Appeals.